INDEPENDENT AUDITORS' CONSENT We consent to the use in the Registration Statement No. (333-103196) of Medix Resources, Inc. on Form S-3 of our report dated February 14, 2003 on the December 31, 2002, 2001 and 2000 consolidated financial statements of Medix Resources, Inc. appearing in the Prospectus, which is part of this Registration Statement. We also consent to the reference to us under the headings "Experts" in such Prospectus. /s/ Ehrhardt Keefe Steiner & Hottman PC Ehrhardt Keefe Steiner & Hottman PC April 10, 2003 Denver, Colorado
